 1   Colin K. McCarthy, Esq. (Bar No. 215059)
     Member of
 2   LANAK & HANNA, P.C.
     625 The City Drive South, Suite 190
 3   Orange, CA 92868
     Telephone: (714) 620-2350
 4   Facsimile: (714) 703-1610
     ckmccarthy@lanak-hanna.com
 5
     Attorneys for Defendant / Counterclaimant
 6   AMERICAN CONTRACTORS INDEMNITY COMPANY
                             UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA, for the               CASE NO.: 2:16-cv-00408-JAM-EFB
10    use and benefit of REXEL, INC., a
      Delaware corporation, doing business as         ORDER ON STIPULATION TO
11    PLATT ELECTRIC SUPPLY,                          DISMISS CASE WITH PREJUDICE
12                   Plaintiff,                       DATE: August 8, 2018
                                                      TIME: 10:00a.m.
13    v.                                              COURTROOM: 8 & 13th Floor
14    HUBZONE CORP., a California                     BEFORE THE HONORABLE
      corporation, also known as HUBZONE              EDMUND F. BRENNAN
15    CORPORATION and AMERICAN
      CONTRACTORS INDEMNITY                           Action Filed: February 25, 2016
16    COMPANY, sued herein as Doe 1,                  Trial Date: None

17                   Defendants.
18

19
      AMERICAN CONTRACTORS
20    INDEMNITY COMPANY, a California
      corporation,
21
                     Counterclaimant,
22
      v.
23
      HUBZONE, CORP., a California
24    corporation;
      CHARMIANE BURNETT, an individual;
25    LARRY DEON LOFTON, an individual,
26                   Counterdefendants.
27
              THE COURT ORDERS that this case be, and hereby is, dismissed with prejudice.
28

     {1413 22946}                                1
                    [PROPOSED] ORDER ON STIPULATION TO DISMISS CASE WITH PREJUDICE
 1

 2   DATED: March 28, 2019
 3
                                               John A. Mendez_________
                                               U. S. District Court Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {1413 22946}                                2
                    [PROPOSED] ORDER ON STIPULATION TO DISMISS CASE WITH PREJUDICE
